IN THE COURT OF APPEALS OF IOWA

                                No. 3-250 / 12-0685
                                Filed July 30, 2014


STATE OF IOWA,
     Applicant-Appellee,

vs.

KEVIN WILLIAM SCOTT JR.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



        An offender convicted of first-degree robbery, committed as a juvenile,

appeals his mandatory minimum sentence as cruel and unusual punishment

under    the   Iowa   Constitution.   CONVICTION      AFFIRMED,        SENTENCE

VACATED, AND REMANDED FOR RESENTENCING.



        Elena Greenberg of Greenberg Law, Des Moines, for appellant.

        Thomas J. Miller, Attorney General, Elisabeth S. Reynoldson, Assistant

Attorney General, John Sarcone, County Attorney, and Jaki Livingston and

Michael Salvner, Assistant County Attorneys, for appellee State.



        Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                        2


VAITHESWARAN, P.J.

      Kevin William Scott Jr. pled guilty to first-degree robbery in connection

with a crime that was committed when he was sixteen years old. The district

court sentenced him to serve a prison term not exceeding twenty-five years with

a mandatory minimum of seventy percent.

      On appeal, Scott argues that his sentence was unconstitutional. In State

v. Lyle, ___ N.W.2d ___, ___, 2014 WL 3537026, at *21 (Iowa 2014), the Iowa

Supreme Court held mandatory sentences for juveniles unconstitutional under

the cruel and unusual punishment provision of the Iowa Constitution.          That

opinion is controlling. Based on Lyle, we vacate Scott’s sentence and remand

the case for resentencing under the standards set forth in Lyle.

      Scott also claims his plea attorney was ineffective in failing to advise him

that a guilty plea would preclude an appeal from a ruling denying his motion to

waive jurisdiction to juvenile court. We find the record inadequate to address this

issue and preserve it for postconviction proceedings. See State v. Biddle, 652
N.W.2d 191, 203 (Iowa 2002) (noting we generally preserve ineffective-

assistance-of-counsel claims for postconviction relief proceedings “where an

adequate record of the claim can be developed and the attorney charged with

providing ineffective assistance may have an opportunity to respond to

defendant’s claims”).

      CONVICTION AFFIRMED, SENTENCE VACATED, AND REMANDED

FOR RESENTENCING.